Citation Nr: 0314335	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of right tibia/fibula fracture with decreased 
circulation and neuropathy of the right foot and ankle prior 
to August 2002.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of right tibia/fibula fracture with decreased 
circulation and neuropathy of the right foot and ankle from 
August 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1999 
from the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued a 20 percent disability evaluation for residuals of 
right lower leg mid-shaft fracture.  

During the pending appeal, in a September 2002 rating 
decision, the RO assigned a 30 percent disability evaluation 
effective from August 1, 2002.  In AB v. Brown, 6 Vet. App. 
35, 38 (1993), the United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.  

The veteran requested a Travel Board hearing and one was 
scheduled in December 2000.  The veteran, however, failed to 
report.

In July 2002, the veteran was notified of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant was notified in April 2003 that the Board had 
requested that the VA Medical Center in Tacoma, Washington, 
schedule him for an examination.  He would be notified by the 
Tacoma VA Medical Center when and where to report.  See 
38 C.F.R. § 19.9 (2002).  The April 2003 letter to the 
veteran was returned as undeliverable.  

Although the Tacoma VA Medical Center scheduled the veteran 
for examinations, the veteran failed to report for the 
scheduled examinations and the claim was returned to the 
Board.  

The Board's review finds that notice was sent to the veteran 
regarding scheduled examination appointments at two different 
addresses, one in Seattle and the other in Tahuya, and both 
letters were returned as undeliverable.  

There is another address in Seattle shown in the claims file, 
however, to which mail to the veteran was sent in July 2002 
and January 2003 and there is no indication that it was 
returned as undeliverable.  Accordingly, another attempt 
should be made to contact the veteran at the address on 
DeMoines Drive to schedule him for an examination.  

The Board notes, however, "it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown 5 Vet. App. 
262 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
by an orthopedic surgeon and neurological 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the right tibia and 
fibula with decreased circulation and 
neuropathy of the right foot and ankle.  

Notice should be sent to the address 
shown on DeMoines Drive on the January 
2003 letter and to any other address more 
recently submitted by the veteran.  The 
RO should contact the veteran's 
representative for assistance in 
obtaining a current address for the 
veteran.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and a separate copy of this 
remand must be made available to, and 
thoroughly reviewed by, the examining 
orthopedic surgeon and the examining 
neurologist prior to conduction and 
completion of their examinations.  The VA 
specialists should expressly annotate 
their examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted. 

The VA specialists must make detailed and 
comprehensive findings regarding the 
pain, discomfort, and functional 
limitations or loss, inter alia, produced 
by the service-connected right tibia and 
fibula impairment with decreased 
circulation and neuropathy of the right 
foot and ankle.  The VA physicians must 
discuss any functional loss or limitation 
due to pain.  A mere reporting of the 
veteran's relevant symptomatology is not 
sufficient.  The symptomatology should, 
instead, be related in common and 
practical terms.  Both specialists should 
provide an opinion as to the overall 
severity of the right tibia and fibula 
disability.  

The examiners must further make findings 
regarding the severity of knee or ankle 
disability, being slight, moderate or 
marked; muscle atrophy or weakness; and 
any other pertinent symptoms.  They must 
express opinions as to the degree of 
limitation of motion for both the right 
knee and right ankle (including pain on 
motion) and relating what encompasses 
normal range-of-motion for a knee and an 
ankle.  

The examiners should expressly make 
findings regarding the location, extent, 
and practical effect of nerve 
involvement, if any, which is 
etiologically related to the appellant's 
right tibia and fibula impairment. 

The neurological examiner should address 
whether the following symptomatology is 
shown:  

a)complete paralysis of the right foot

b) foot drop and slight droop of first 
phalanges of all toes

c) cannot dorsiflex the foot

d) extension (dorsal flexion) of proximal 
phalanges of toes lost

e) abduction of foot lost

f) adduction weakened

g) anesthesia covers entire dorsum of 
foot and toes. 

The neurological examiner should state 
whether complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent, footdrop, 
accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve is shown. 

The neurological examiner should express 
an opinion whether no effective function 
remains of the right foot other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The examiner 
should comment on the basis of the actual 
remaining function of the foot, whether 
the acts of balance and propulsion, etc. 
could be accomplished equally well by an 
amputation stump with prosthesis. 



The neurological examiner should also 
address whether a circulatory disturbance 
is present and a result of the impairment 
of the tibia and fibula.  It is left to 
the neurological examiner to determine if 
another specialist should examine the 
veteran for venous disease.    

Both examiners should express an opinion 
as to the effect of the service-connected 
disability on the veteran's 
employability.  

The Board notes that the veteran has been 
diagnosed and treated for gout of the 
right lower extremity.  The examiner 
should comment on a relationship, if any, 
between gout and the service connected 
disability.  If not related the examiner 
should comment if the symptoms of gout 
could be distinguished from the 
circulatory disturbance.  

If the etiology of any circulatory 
disturbance is the service-connected 
impairment of the tibia and fibula, the 
examiner should discuss whether the 
following findings attributed to venous 
disease are present: 

a) asymptomatic palpable or visible 
varicose veins; 

b) intermittent edema of extremity or 
aching and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery; 


c) persistent edema, incompletely 
relieved by elevation of extremity, with 
or without beginning stasis pigmentation 
or eczema; 

d) persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; 

e) persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; 

f) massive board-like edema with constant 
pain at rest. 

The examiner should express an opinion as 
to the effect of any circulatory 
disturbance of the right lower extremity 
on the veteran's employability.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the RO must review the claims 
file to ensure that any other notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  




In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5`02, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 20 percent for 
residuals of right tibia/fibula fracture 
with decreased circulation and neuropathy 
of the right foot and ankle prior to 
August 1, 2002, and entitlement to a 
rating in excess of 30 percent for 
residuals of right tibia/fibula fracture 
with decreased circulation and neuropathy 
of the right foot and ankle from August 1, 
2002.  In so doing, the RO should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claims 
for increased evaluation.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566(1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


